UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1163


In re: KATHERINE B. ROBINSON,

                    Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Catherine C. Blake, Chief District Judge. (8:16-mc-00965)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Katherine B. Robinson seeks to appeal the district court’s order dismissing on res

judicata grounds her civil complaint against the Department of Justice Drug Enforcement

Administration and the Virginia Employment Commission, and the district court’s order

issuing a prefiling injunction against Robinson for her repeated filing of similar

complaints against these Defendants.        This court affirmed the challenged orders by

unpublished per curiam opinion filed on April 25, 2017, and the mandate in that appeal

issued on June 19, 2017. See Robinson v. Dep’t of Justice Drug Enf’t Admin., No. 17-

1036, 2017 WL 1476151 (4th Cir. Apr. 25, 2017) (unpublished). Because we have

previously affirmed the district court’s orders, this appeal is duplicative.

       To the extent that Robinson’s appellate filings could be construed as a challenge to

this court’s previous opinion affirming the district court’s orders, the time for filing a

rehearing petition expired long ago. See Fed. R. App. P. 40(a)(1) (“Unless the time is

shortened or extended by order or local rule, a petition for panel rehearing may be filed

within 14 days after entry of judgment.”). Moreover, this court may recall its mandate to

avoid injustice only in exceptional cases. See Alphin v. Henson, 552 F.2d 1033, 1035

(4th Cir. 1977). “The sparing use of the power demonstrates it is one of last resort, to be

held in reserve against grave, unforeseen contingencies.” Calderon v. Thompson, 523

U.S. 538, 550 (1998). Robinson’s is not an exceptional case and, thus, the district court’s

orders are not subject to relitigation before this court.

       Accordingly, we deny Robinson’s application to proceed in forma pauperis and

dismiss the appeal.     We dispense with oral argument because the facts and legal

                                               2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                         3